UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATROY KRISHAWAN DUGGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:06-cr-00028-FL-1)


Submitted:   November 18, 2016            Decided:   December 13, 2016


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Latroy     Krishawan        Dugger       appeals       the     46-month      sentence

imposed following the revocation of his supervised release term.

On   appeal,    Dugger      asserts         that    his     sentence        was   plainly

procedurally unreasonable because the district court failed to

adequately     explain     its    reasons        for   rejecting       his     sentencing

arguments in support of a downward variance.                          For the reasons

that follow, we affirm.

     A   district      court     has       “broad    discretion”       in    imposing   a

sentence     after     revoking        a    defendant’s           supervised      release.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

We   will    affirm    a   revocation            sentence     that     is    within   the

applicable     statutory    maximum          and    not   “plainly      unreasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.) (internal

quotation marks omitted), cert. denied, 136 S. Ct. 494 (2015).

To   determine        whether     a        revocation       sentence         is    plainly

unreasonable, we must first assess the sentence for procedural

and substantive unreasonableness, considering the same general

principles utilized in review of original sentences.                               United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                In so

doing, we assume “a more deferential appellate posture” than

that employed in review of original sentences.                              Padgett, 788
F.3d at 373 (internal quotation marks omitted).                        Only if we find

the revocation sentence unreasonable need we determine whether

                                             2
it is “plainly” so.           United States v. Moulden, 478 F.3d 652, 657

(4th Cir. 2007).

       A      sentencing       court       generally            must      provide       an

“individualized assessment justifying the sentence imposed and

rejection of arguments for a higher or lower sentence based on

[18 U.S.C. § 3553(a) (2012)].”                 United States v. Lynn, 592 F.3d
572, 584 (4th Cir. 2010) (internal quotation marks omitted).

The court “need not robotically tick through § 3553(a)’s every

subsection” in explaining the sentence it imposes, “particularly

when imposing a within-Guidelines sentence.”                       United States v.

Powell, 650 F.3d 388, 395 (4th Cir. 2011) (internal quotation

marks      omitted).         However,    if     the       defendant    has    presented

“nonfrivolous        reasons    for    imposing       a    different   sentence        than

that    set   forth    in    the   advisory     Guidelines,        a   district     judge

should     address     the   party’s    arguments         and   explain    why    he   has

rejected those arguments.”               United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009) (internal quotation marks omitted).

       The district court’s explanation for its sentence must be

adequate      to   “demonstrate         that     it       considered    the      parties’

arguments and had a reasoned basis for exercising its own legal

decisionmaking authority.”              Lynn, 592 F.3d at 576 (brackets and

internal quotation marks omitted).                    In the revocation context,

the court’s statement of reasons need not be as specific or as

detailed as that required in imposing an original sentence, “but

                                           3
it still must provide a statement of reasons for the sentence

imposed.”       Thompson, 595 F.3d at 547 (internal quotation marks

omitted).

      “Chapter Seven instructs that, in fashioning a revocation

sentence, the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree,

the seriousness of the underlying violation and the criminal

history of the violator.”           United States v. Webb, 738 F.3d 638,

641 (4th Cir. 2013) (internal quotation marks omitted).                                 The

court also should consider, among other factors, “the nature and

circumstances of the offense and the history and characteristics

of the defendant,” as well as the need for the sentence “to

afford adequate deterrence to criminal conduct” and “to protect

the public from further crimes of the defendant.”                                18 U.S.C.

§ 3553(a)(1),      (2)(B),       (C);    see        18    U.S.C.      § 3583(e)     (2012)

(enumerating     applicable       sentencing         factors).           Even   where   the

court’s    explanation      is    brief,       “[t]he          context    surrounding     a

district court’s explanation may imbue it with enough content

for   us   to    evaluate    both       whether          the    court    considered     the

§ 3553(a)   factors    and       whether       it    did       so   properly.”      United

States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006); see

Thompson, 595 F.3d at 547.

      Our review of the record leads us to conclude the court

provided an adequate explanation to support Dugger’s revocation

                                           4
sentence.        As Dugger acknowledges, the court’s statements at the

close of the hearing evidence its consideration of counsel’s

sentencing arguments and Dugger’s allocution.                          While the court’s

explanation         was    brief,       its       comments       during    the        hearing

adequately         expressed      its    contemplation            of     the    applicable

§ 3553(a)        factors    when     rejecting        Dugger’s         arguments      for    a

variance.         The court appropriately emphasized the significant

breach      of    trust    produced      by       Dugger’s       return    to    the     drug

trafficking conduct underlying his original offense.                             The court

demonstrated its consideration of Dugger’s offense, history, and

characteristics by observing that Dugger had not reformed his

conduct, despite his advancing age and family support.                             In light

of    the   significant         deference     accorded       a   district       court    when

imposing a revocation sentence, see Thompson, 595 F.3d at 547,

we conclude these statements articulated sufficient support for

the    court’s      determination       that       Dugger’s      conduct       warranted     a

sentence within the policy statement range.

       Accordingly, we affirm the district court’s judgment.                                We

dispense         with    oral    argument      because       the       facts    and     legal

contentions        are    adequately     presented      in       the   materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                              5